Title: From James Madison to William Eustis, 12 May 1816
From: Madison, James
To: Eustis, William


private
Dear Sir
May 12. 1816

I duly recd. your two favors of Aug. 10. & Decr. 9th. 1815. but during so busy a season, that I have been obliged to postpone the acknowlegement of them, to the present date.The picture you give of the Dutch humiliation as exemplified in the tone of the Baron de Nagel, on the violation of the local sovereignty in the case of the seaman impressed, exceeds what I could have inferred from the relations of the New Kingdom to its powerful neighbour.  It is not politic in the latter to exact such sacrifices.  The feeling that makes them, will shew itself in a very different character, the moment any change of circumstances shall give a free play to human nature.  The connection with Russia, may hasten the transformation.  I observe that a deaf ear is turned to your cogent reasoning in support of the just demands of indemnity.  In recognizing the principle, that a nation is bound by its established Govt. it is impossible to resist the inference in our favor, because the Govt. during the absence of the Prince of Orange, was in the relations of an established Govt. or a Govt. defacto, to the other Govts. of Europe; and the U.S. considering it in the same light could not refuse the ordinary intercourse between two friendly nations.  A Paternal soverign ought not to wish the benefits of such an intercourse to be witheld from a people beloved by him.  The Allies in the very act of restoring Lewis to the throne of France have compelled him or rather the nation to indemnify the sufferers from the spoliations of Napoleon whilst he was de facto at the head of the French people.  You will learn from the Secretary of State, that efforts will be made to obtain every where the indemnities due by the present for the wrongs of preceding Govts.  Mr. Pinkney who is just departing as Minister to Russia, will take Naples in his way with a view to that object.  And Mr. Gallatin who will embark in a few days, will press our demands at Paris.The complexion of Europe as recently presented to us seems to justify your view of its prospects.  The peace of Paris has left feelings in various quarters and of various kinds, which are not auspicious to its duration.  A military establishment in G.B. of 150,000 men; in Russia of half a million or more, and the indications of jealousy & ambition among other powers, with the combustible materials in France, prepare the mind for new agitations.  It is understood also that whilst the Governments are forming their projects in relation to each other, the people all over Europe, have caught a spirit and acquired a knowlege that presage events of another, and it is to be hoped, of a better kind.  Of all these matters however your position gives you better opportunities for judging.With respect to our Own Country, we are threatened with no immediate collisions, unless one should grow out of the questions with Spain, which we are taking measures to bring if practicable to an amicable termination.  In our internal affairs, our difficulties arise from the state in which our finances were left by the war.  The measures provided for by Congs. will I hope alleviate, and with the aid of time gradually remove them.  The principal of these measures are the establishment of a Natl. Bank, and a continuance of a large portion of the war taxes.  You will see also that a very important provision has been made for fostering our manufactures.  This will have the double effect of enlarging our revenue for a time; and by lessening our future importations aid in rescuing our Commerce from that unfavorable balance which embarrasses all our monied Institutions and financial operations.You will gather from the newspapers sent you the progress & complexions of the Elections General & local.  Notwithstanding the pressures of the war, and those on the heels of it, the nation seems determined to lose nothing of the character it has gained.  You will have noticed the new symptom disclosed in the Eastern quarter, by the motion & proceedings in Congs. relating to the British monopoly of the navigation between the U. S & the B. Colonies.  It is evident that the monopoly will be met at the next session by countervailing regulations, unless they be prevented by intermediate negociation: and that they will be urged most by those who heretofore have so systematically combated them.  If such be the effect of this partial loss by the shipping interest, what would have been the feelings if a total loss had not been prevented by the commercial Convention wth. G. B. which abolished the inequality under which that interest was placed by Mr. Jays Treaty or rather by the countervailing regulations as they were called, which were engrafted on it by G. B.Mr. Dallas will leave his Dept. in the fall.  I shall delay as much as possible providing for the vacancy; with the greater propriety, as the step ought to consult not merely my expiring relation to the Executive trust.We have had a season, without example deficient both in warmth and in rain.  To the present date we have had but a few warm days.  And till a few days ago, there has been a continued & general drouth for several months.  The farmers in many places, are plowing up their Wheat fields, & planting Indian Corn; and the latter crop is more unthrifty than was ever known at this season.  Every crop indeed is remarkably unpromising.  Present my respectful regards to Mrs. Eustis, and accept with my great esteem, assurances of my best wishes,

James Madison

